FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 25, 2021

                                       No. 04-21-00099-CV

                                   IN RE Catalina SALAZAR

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 17-0846-CV
                          Honorable Jessica Crawford, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice


       Relator’s petition for writ of mandamus and motion for emergency stay are denied. An
opinion will be forthcoming.


           It is so ORDERED March 25, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT